
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 744
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Mr. Tierney (for
			 himself and Mr. George Miller of
			 California) submitted the following resolution; which was referred
			 to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing the 75th anniversary of the
		  enactment of the National Apprenticeship Act of 1937 and supporting the goals
		  and ideals of National Registered Apprenticeship Month.
	
	
		Whereas this year will mark the 75th anniversary of the
			 passage of the National Apprenticeship Act on August 16, 1937, which
			 established the National Registered Apprenticeship system;
		Whereas the State of Wisconsin created the first State
			 Registered Apprenticeship system in 1911;
		Whereas the National Apprenticeship Act established a
			 comprehensive system of partnerships among employers, labor organizations,
			 educational institutions, and Federal and State governments, which has shaped
			 skill training for succeeding generations of workers in the United
			 States;
		Whereas, for 75 years, Registered Apprenticeship has
			 provided and continues to provide state-of-the-art training using an
			 earn while you learn model that has and continues to offer a
			 pathway to the middle class and a sustainable career for millions of America’s
			 workers;
		Whereas Registered Apprenticeship has grown to include
			 approximately 24,000 programs across the Nation, providing education and
			 training for apprentices in emerging and high-growth sectors such as
			 information technology and health care, as well as traditional
			 industries;
		Whereas the National Registered Apprenticeship system
			 leverages approximately $1 billion in private investment, reflective of the
			 strong commitment of its sponsors, including industry associations, individual
			 employers and joint labor-management partnerships;
		Whereas Registered Apprenticeship is an important
			 post-secondary pathway for America’s workers, offering a combination of
			 academic and technical instruction with paid on-the-job training, resulting in
			 a nationally and industry recognized occupational credential that ensures
			 higher earnings for apprentices and a highly skilled workforce for U.S.
			 businesses;
		Whereas the National Registered Apprenticeship system has
			 continually modernized and developed innovative training approaches to meet the
			 workforce needs of industry to address the evolving challenges of staying
			 competitive in the global economy;
		Whereas the 21st century National Registered
			 Apprenticeship system, as envisioned by the Secretary of Labor’s Advisory
			 Committee on Apprenticeship and administered as a partnership between the
			 Federal Government and State apprenticeship programs, is positioned to produce
			 the highly skilled workers the Nation’s economy needs now and in the future;
			 and
		Whereas the celebration of National Registered
			 Apprenticeship Month would honor and encourage industries who utilize
			 or could benefit from the Registered Apprenticeship model to train workers and
			 recognize the role the Registered Apprenticeship system has played in preparing
			 America’s workers for jobs with family sustaining wages: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)celebrates the 101st anniversary of the
			 passage of the first State Registered Apprenticeship law;
			(2)celebrates the
			 75th anniversary of the enactment of the National Apprenticeship Act of 1937;
			 and
			(3)supports the goals
			 and ideals of National Registered Apprenticeship Month.
			
